Name: 2008/915/EC: Commission Decision of 30 October 2008 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise (notified under document number C(2008) 6016) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  maritime and inland waterway transport;  environmental policy;  international law;  EU institutions and European civil service
 Date Published: 2008-12-10

 10.12.2008 EN Official Journal of the European Union L 332/20 COMMISSION DECISION of 30 October 2008 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise (notified under document number C(2008) 6016) (Text with EEA relevance) (2008/915/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (1), and in particular section 1.4.1(ix) of Annex V thereof, Whereas: (1) Article 4(1)(a)(ii) of Directive 2000/60/EC requires the Member States to protect, enhance and restore all bodies of surface water with the aim of achieving good surface water status at the latest 15 years after the date of entry into force of the Directive, subject to certain exceptions, in accordance with the provisions laid down in Annex V thereto. Article 4(1)(a)(iii) of Directive 2000/60/EC requires the Member States to protect and enhance all artificial and heavily modified bodies of water, with the aim of achieving good ecological potential and good surface water chemical status at the latest 15 years from the date of entry into force of that Directive, subject to certain exceptions, in accordance with the provisions laid down in Annex V thereto. In accordance with point (i) of section 1.4.1 of Annex V to Directive 2000/60/EC the references to ecological status should be construed as references to ecological potential as regards artificial and heavily modified water bodies. (2) Section 1.4.1 of Annex V to Directive 2000/60/EC provides a process to ensure the comparability between Member States of biological monitoring results, being a central part of the ecological status classification. This requires the results of the Member States' monitoring and classification systems to be compared through an intercalibration network comprised of monitoring sites in each Member State and in each ecoregion of the Community. Directive 2000/60/EC requires the Member States to collect, as appropriate, the necessary information for the sites included in the intercalibration network, in order to enable the assessment of the consistency of the national classification system with the normative definitions of section 1.2 of Annex V to Directive 2000/60/EC and the comparability of the results of classification systems between the Member States. (3) Commission Decision 2005/646/EC of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC of the European Parliament and of the Council (2) established the register of sites to form the intercalibration network referred to in section 1.4.1(vii) of Annex V to Directive 2000/60/EC. (4) In order to carry out the intercalibration exercise Member States are organised in Geographical Intercalibration Groups, consisting of Member States sharing particular surface water body types, as defined in Section 2 of the Annex to Decision 2005/646/EC. This has allowed each group to compare its results and to perform the intercalibration exercise among its members. (5) The intercalibration exercise is carried out at biological element level, comparing the classification results of the national monitoring systems for each biological element and for each common surface water body type among Member States in the same Geographical Intercalibration Group, and assessing the consistency of the results with the aforementioned normative definitions. (6) The Technical report on the Water Framework Directive intercalibration exercise describes in detail how the intercalibration exercise has been carried out for the water categories and biological quality elements included in the Annex to this Decision. (7) The Commission has facilitated the intercalibration exercise through the Institute of Environment and Sustainability of the Joint Research Centre in Ispra (Italy) that has coordinated the technical work. (8) The intercalibration exercise is a complex scientific and technical task. The Geographical Intercalibration Groups have used different methodological options to carry out the exercise depending on the availability of monitoring data for the various biological quality elements and the status of development of the national monitoring and classification systems. In order to increase the statistical robustness of the results, most of the methodologies used by Geographical Intercalibration Groups involve the use of data from as many monitoring points as possible, covering the whole range of status classes, from high to bad status. Therefore, monitoring data has been used from sites that are not part of the intercalibration network, as this comprises only a limited number of sites of high, good or moderate status. (9) The Commission has received intercalibration results for a number of biological quality elements that comprise the definition of ecological status. In some cases results have been provided for only some parameters of the biological elements or for only some of the Member States participating in a Geographical Intercalibration Group. Hence, the Commission considers that, for those cases, comparability is not fully ensured. Further intercalibration results may therefore be subject to a future Decision when the relevant information in accordance with Section 1.4.1 of Annex V to Directive 2000/60/EC will have been provided by Member States. (10) It is necessary to adopt the available results of the intercalibration exercise on time to inform the development of the first river basin management plans and programmes of measures in accordance with Articles 11 and 13 of Directive 2000/60/EC. (11) As a result of the intercalibration exercise, the values of the ecological quality ratios for the boundaries between ecological status classes for the Member States classification systems should represent an equivalent ecological status. The differences in values for the same biological quality element are due to differences in national methods. In addition, due to the differences in calculation methods and other reasons, it is not possible to compare the values of the ecological quality ratios across different biological quality elements. (12) Parameters like chlorophyll-a concentration, phytoplankton biovolume, percentage of cyanobacteria or depth limits of macroalgae and angiosperms do not cover full biological quality elements. However, due to the availability of data and assessment methods, they are one of the basis of the current intercalibration exercise for lakes and coastal waters. The values of those parameters are directly comparable across Member States, provided the differences in sampling and analytical methods are taken into account. For these reasons, in addition to the ecological quality ratios, absolute values for these parameters should be included in the Annex to this Decision as part of the results of the intercalibration exercise. (13) The results should refer to the ecological status. If water bodies corresponding to the intercalibrated types are designated as heavily modified water bodies in accordance with Article 4(3) of Directive 2000/60/EC, the results presented in the Annex to this Decision may be used to derive their good ecological potential, taken into account their physical modifications and their associated water use, in accordance with the normative definitions in Annex V, section 1.2.5, to Directive 2000/60/EC. (14) As established in section 1.4.1(iii) of Annex V to Directive 2000/60/EC, Member States will have to translate the results of the intercalibration exercise into their national classification systems in order to set the boundaries between high and good status and between good and moderate status for all their national types. Guidelines to translate the intercalibration results into the national classification systems and to derive reference conditions have been developed to support the application of the results. (15) The information that will be made available through the implementation of the monitoring programmes provided for in Article eight of Directive 2000/60/EC and the review and update of the characteristics of river basin districts provided for in Article five of Directive 2000/60/EC can bring new evidence that may lead to the adaptation to scientific and technical progress of the Member States' monitoring and classification systems and eventually to a review of the results of the intercalibration exercise in order to improve their quality. (16) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 21(1) of Directive 2000/60/EC, HAS ADOPTED THIS DECISION: Article 1 For the purpose of section 1.4.1(iii) of Annex V to Directive 2000/60/EC, Member States shall use in their monitoring systems classification the values of the boundaries between classes that are set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 October 2008. For the Commission Stravros DIMAS Member of the Commission (1) OJ L 327, 22.12.2000, p. 1. (2) OJ L 243, 19.9.2005, p. 1. ANNEX WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Alpine Description of types that have been intercalibrated Type River characterisation Catchment (km2) Altitude and geomorphology Alkalinity Flow regime R-A1 Small to medium, high altitude calcareous 10-1 000 800-2 500 m (catchment), boulders/cobble high (but not extremely high) alkalinity R-A2 Small to medium, high altitude, siliceous 10-1 000 500-1 000 m (max. altitude of catchment 3 000 m, mean 1 500 m), boulders Non-calcareous (granite, metamorphic). medium to low alkalinity nival-glacial flow regime Countries sharing the types that have been intercalibrated Type R-A1: Germany, Austria, France, Italy, Slovenia Type R-A2: Austria, France, Italy, Spain, Slovenia RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type R-A1 Austria Austrian System for Ecological River Status Assessment (Worst case between Multimetric Indices for General Degradation and Saprobic Index) 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). Norme AFNOR NF T 90 350 (1992) and circular MEDD/DE/MAGE/BEMA 05 No14 of 28 July 2005 modified on 13 June 2007 0,93 0,79 Germany PERLODES  Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,73 Slovenia Slovenian Benthic Invertebrate Assessment System: Multimetric index (Hydromorphology/General degradation), Saprobic Index 0,80 0,60 Type R-A2 Austria Austrian System for Ecological River Status Assessment (Worst case between Multimetric Indices for General Degradation and Saprobic Index) 0,80 0,60 France (Alps) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). Norme AFNOR NF T 90 350 (1992) and circular MEDD/DE/MAGE/BEMA 05 No 14 of 28 July 2005 modified on 13 June 2007 0,93 0,71 France (Pyrenees) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). Norme AFNOR NF T 90 350 (1992) and circular MEDD/DE/MAGE/BEMA 05 No 14 of 28 July 2005 modified on 13 June 2007 0,94 0,81 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,95 0,71 Spain Iberian BMWP (IBMWP) 0,83 0,53 Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-A1 Austria Multimetric method consisting of three modules/metrics (Trophic Index, Saprobic Index, Reference Species) 0,87 0,56 France Classification franÃ §aise DCE Indice Biologique DiatomÃ ©es (IBD) norme AFNOR NF T 90-354 (2000) and circular MEDD/DE/MAGE/BEMA 05 No 14 of 28 July 2005 modified on 13 June 2007 0,86 0,71 Germany Deutsches Bewertungsverfahren fÃ ¼r Makrophyten und Phytobenthos (PHYLIB) 0,73 0,54 Slovenia Multimetric method consisting of two modules/metrics 0,80 0,60 Type R-A2 Austria Multimetric method consisting of three modules/metrics (Trophic Index, Saprobic Index, Reference Species) 0,87 0,56 France Classification franÃ §aise DCE Indice Biologique DiatomÃ ©es (IBD) norme AFNOR NF T 90-354 (2000) and circular MEDD/DE/MAGE/BEMA 05 No 14 of 28 July 2005 modified on 13 June 2007 0,86 0,71 Spain Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) (Lenoir & Coste, 1996) 0,94 0,74 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Central/Baltic Description of types that have been intercalibrated Type River characterisation Catchment (km2) Altitude & geomorphology Alkalinity (meq/l) R-C1 Small lowland siliceous sand 10-100 lowland, dominated by sandy substrate (small particle size), 3-8 m width (bankfull size) > 0,4 R-C2 Small lowland siliceous  rock 10-100 lowland, rock material 3-8m width (bankfull size) < 0,4 R-C3 Small mid-altitude siliceous 10-100 mid-altitude, rock (granite)  gravel substrate, 2-10 m width (bankfull size) < 0,4 R-C4 Medium lowland mixed 100-1 000 lowland, sandy to gravel substrate, 8-25m width (bankfull size) > 0,4 R-C5 Large lowland mixed 1 000-10 000 lowland, barbel zone, variation in velocity, max. altitude in catchment: 800m, > 25 m width (bankfull size) > 0,4 R-C6 Small, lowland, calcareous 10-300 lowland, gravel substrate (limestone), width 3-10 m (bankfull size) > 2 Countries sharing the types that have been intercalibrated: Type R-C1: Belgium (Flanders), Germany, Denmark, France, Italy, Lithuania, the Netherlands, Poland, Sweden, United Kingdom Type R-C2: Spain, France, Ireland, Portugal, Sweden, United Kingdom Type R-C3: Austria, Belgium (Wallonia), Czech Republic, Germany, Poland, Portugal, Spain, Sweden, France, Latvia, Luxembourg, United Kingdom Type R-C4: Belgium (Flanders), Czech Republic, Germany, Denmark, Estonia, Spain, France, Ireland, Italy, Lithuania, Luxembourg, the Netherlands, Poland, Sweden, United Kingdom Type R-C5: Czech Republic, Estonia, France, Germany, Spain, Ireland. Italy, Latvia, Lithuania, Luxembourg, Netherlands, Poland, Sweden, United Kingdom Type R-C6: Denmark, Estonia, Spain, France, Ireland, Italy, Poland, Lithuania, Luxembourg, Sweden, United Kingdom RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification system intercalibrated The following results apply to all types as described above. Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Austrian System for Ecological River Status Assessment (Worst case between Multimetric Indices for General Degradation and Saprobic Index 0,80 0,60 Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Belgium (Wallonia) Indice Biologique Global NormalisÃ © (IBGN) (Norme AFNOR NF T 90 350, 1992) and Provisional Definition of the Good Status, Ministry of the Walloon Region (2007) 0,97 0,74 Denmark Danish Stream Fauna Index (DSFI) 1,00 0,71 Germany PERLODES Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). Norme AFNOR NF T 90 350 (1992) and circular MEDD/DE/MAGE/BEMA 05 no14 of 28 July 2005 modified on 13 June 2007 0,94 0,80 Ireland Quality Rating System (Q-value) 0,85 0,75 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,96 0,72 Luxembourg Classification luxembourgeoise DCE, Indice Biologique Global NormalisÃ © (IBGN), Norme AFNOR NF T 90 350, 1992) and circular MEDD/DE/MAGE/BEMA 07 No 4 of 11 April 2007 0,96 0,72 Netherlands KRW-maatlat 0,80 0,60 Poland BMWP (BMWP-PL) verified by modified Margalef diversity index 0,89 0,68 Spain North Spain Multimetric Indices 0,93 0,70 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT) 0,97 0,86 Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification system intercalibrated Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Multimetric method consisting of three modules/metrics (Trophic Index, Saprobic Index, Reference Species) All types, altitude < 500 m 0,70 0,42 All types, altitude > 500 m 0,71 0,42 Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) All types 0,80 0,60 Belgium (Wallonia) Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) AFNOR norm NF T 90-354 (2000) and Provisional Definition of the Good Status, Ministry of the Walloon Region (2007) All types 0,93 0,68 Estonia Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,85 0,70 France Classification franÃ §aise DCE Indice Biologique DiatomÃ ©es (IBD) norme AFNOR NF T 90-354 (2000) and circular MEDD/DE/MAGE/BEMA 05 no14 of 28 July 2005 modified on 13 June 2007 National Types 1, 2 and 4 0,93 0,80 National Type 3 0,92 0,77 Germany Deutsches Bewertungsverfahren fÃ ¼r Makrophyten und Phytobenthos (PHYLIB) R-C1 0,67 0,43 R-C3 0,67 0,43 R-C4 0,61 0,43 R-C5 0,73 0,55 Ireland Revised form of Trophic Diatom Index (TDI) All types 0,93 0,78 Luxembourg Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,85 0,70 Netherlands KRW Maatlat All types 0,80 0,60 Spain Diatom multimetric (MDIAT) All types 0,93 0,70 Sweden Swedish assessment methods, Swedish EPA regulations (NFS 2008:1) based on Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,89 0,74 United Kingdom Diatom Assessment for River Ecological Status (DARES) All types 0,93 0,78 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Eastern Continental Description of types that have been intercalibrated Type River characterisation Ecoregion Catchment (km2) Altitude (m) Geology Substrate R-E1 Carpathians: small to medium, mid-altitude 10 10  1 000 500  800 siliceous gravel and boulder R-E2 Plains: medium-sized, lowland 11 and 12 100  1 000 < 200 mixed sand and silt R-E4 Plains: medium-sized, mid-altitude 11 and 12 100  1 000 200  500 mixed sand and gravel Countries sharing the types that have been intercalibrated: Type R-E1: Czech Republic, Hungary, Romania, Slovakia Type R-E2: Czech Republic, Hungary, Romania, Slovakia Type R-E4: Austria, Czech Republic, Hungary, Slovakia, Slovenia RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-E1, R-E2, R-E4 Slovakia Slovak System for Ecological River Status Assessment 0,80 0,60 Type R-E4 Austria Austrian System for Ecological River Status Assessment (Worst case between Multimetric Indices for General Degradation and Saprobic Index) 0,80 0,60 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Description of types that have been intercalibrated Type River characterisation Catchment (km2) Altitude (m) Geology Flow regime R-M1 Small mid-altitude Mediterranean streams 10-100 200-800 Mixed Highly seasonal R-M2 Small/Medium lowland Mediterranean streams 10-1 000 < 400 Mixed Highly seasonal R-M4 Small/Medium Mediterranean mountain streams 10-1 000 400-1 500 Non-silicious Highly seasonal R-M5 Small, lowland, temporary 10-100 < 300 Mixed Temporary Countries sharing the types that have been intercalibrated: Type R-M1: France, Greece, Italy, Portugal, Slovenia, Spain Type R-M2: France, Greece, Italy, Portugal, Spain Type R-M4: Cyprus, France, Greece, Italy, Spain Type R-M5: Cyprus, Italy, Portugal, Slovenia, Spain RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). Norme AFNOR NF T 90 350 (1992) and circular MEDD/DE/MAGE/BEMA 05 no14 of 28 July 2005 modified on 13 June 2007 0,94 0,81 Greece STAR Intercalibration Common Metric Index (STAR_ICMi) 0,95 0,71 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,72 Portugal North Invertebrate Portuguese Index, IPtIN 0,92 0,69 Spain IBMWP 0,78 0,48 R-M2 Greece STAR Intercalibration Common Metric Index (STAR_ICMi) 0,94 0,71 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,94 0,70 Portugal North Invertebrate Portuguese Index, IPtIN 0,87 0,66 R-M4 Cyprus STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,73 Greece STAR Intercalibration Common Metric Index (STAR_ICMi) 0,96 0,72 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,94 0,70 Spain IBMWP 0,83 0,51 R-M5 Italy STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,73 Portugal South Invertebrate Portuguese Index, IPtIS 0,98 0,72 Spain IBMWP 0,91 0,55 Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 France Classification franÃ §aise DCE Indice Biologique DiatomÃ ©es (IBD) norme AFNOR NF T 90-354 (2000) and circular MEDD/DE/MAGE/BEMA 05 No 14 of 28 July 2005 modified on 13 June 2007 0,93 0,80 Portugal Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,84 0,62 Spain Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,90 0,67 R-M2 France Classification franÃ §aise DCE Indice Biologique DiatomÃ ©es (IBD) norme AFNOR NF T 90-354 (2000) and circular MEDD/DE/MAGE/BEMA 05 no14 of 28 July 2005 modified on 13 June 2007 0,93 0,80 Portugal Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,84 0,62 Spain Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,93 0,70 R-M4 Spain Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,91 0,68 R-M5 Portugal European Index (CEE) 0,85 0,64 Spain Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,95 0,71 WATER CATEGORY: Rivers GEOGRAPHICAL INTERCALIBRATION GROUP: Northern Description of types that have been intercalibrated Type River characterisation Catchment area (of stretch) Altitude & geomorphology Alkalinity (meq/l) Organic material (mg Pt/l) R-N1 Small lowland siliceous moderate alkalinity 10-100 km2 < 200 m or below the highest coastline 0,2  1 < 30 (< 150 in Ireland) R-N3 Small/medium lowland organic 10-1 000 km2 < 0,2 > 30 R-N4 Medium lowland siliceous moderate alkalinity 100-1 000 km2 0,2  1 < 30 R-N5 Small mid-altitude siliceous 10-100 km2 Between lowland and highland < 0,2 < 30 Countries sharing the types that have been intercalibrated: Type R-N1: Finland, Ireland, Norway, Sweden, United Kingdom Type R-N3: Finland, Ireland, Norway, Sweden, United Kingdom Type R-N4: Finland, Norway, Sweden, United Kingdom Type R-N5: Finland, Norway, Sweden, United Kingdom RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated The following results apply to all types as described above Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Multimetric system, first version established 0,80 0,60 Ireland Quality Rating System (Q-value) 0,85 0,75 Norway Average Score per Taxon (ASPT) 0,99 0,87 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT) 0,97 0,86 Biological Quality Element: Phytobenthos Results: Ecological quality ratios of the national classification systems intercalibrated The following results apply to all types as described above Country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,91 0,80 Ireland Revised form of Trophic Diatom Index (TDI) 0,93 0,78 Sweden Swedish assessment methods, Swedish EPA regulations (NFS 2008:1) based on Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,89 0,74 United Kingdom Diatom Assessment for River Ecological Status (DARES) 0,93 0,78 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Atlantic Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) LA1/2 Lowland, shallow, calcareous, small and large < 200 3-15 > 1 Countries sharing types that have been intercalibrated: Ireland and United Kingdom RESULTS Biological Quality Element: Phytoplankton Phytoplankton parameter indicative of biomass (Chlorophyll a) Results: Ecological quality ratios and parameter values The following results refer to growing season mean values and apply to all countries sharing the type Type Ecological Quality Ratios Chlorophyll a concentrations (Ã ¼g/l) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary LA1/2 0,55 0,32 4,6  7,0 8,0  12,0 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Alpine Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Lake size (km2) L-AL3 Lowland or mid-altitude, deep, moderate to high alkalinity (alpine influence), large 50  800 > 15 > 1 > 0,5 L-AL4 Mid-altitude, shallow, moderate to high alkalinity (alpine influence), large 200  800 3  15 > 1 > 0,5 Countries sharing types that have been intercalibrated: Types L-AL3 and L-AL4: Austria, France, Germany, Italy and Slovenia RESULTS Biological Quality Element: Phytoplankton Phytoplankton: parameters indicative of biomass Results: Ecological quality ratios and parameter values The following results refer to annual mean values and apply to all countries sharing the type. Member States may choose to use Chlorophyll a, total biovolume, or both parameters. Chlorophyll a Type Ecological Quality Ratios Chlorophyll a concentrations (Ã ¼g/l) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary L-AL3 0,70 0,40 2,1  2,7 3,8  4,7 L-AL4 0,75 0,41 3,6  4,4 6,6  8,0 Total biovolume Type Ecological Quality Ratios Total biovolumes (mm3/l) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary L-AL3 0,60 0,25 0,3  0,5 0,8  1,2 L-AL4 0,64 0,26 0,8  1,1 1,9  2,7 Phytoplankton: parameters indicative of taxonomic composition and abundance Results: Ecological quality ratios of the national parameters intercalibrated Country National parameters intercalibrated Type Ecological Quality Ratios Class boundaries High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary Austria Slovenia Brettum index L-AL3 0,94 0,83 4,12 4,34 3,64 3,83 L-AL4 0,94 0,81 3,69 3,87 3,20 3,34 Germany PTSI (Phytoplankton Taxa Lake Index) L-AL3 0,60 0,43 1,25 1,75 L-AL4 0,71 0,56 1,75 2,25 Italy PTIot (Phytoplankton Taxa Index) L-AL3 (mean depth < 100m) 0,95 0,89 3,43 3,22 L-AL4 0,95 0,85 3,37 3,01 PTIspecies (Phytoplankton Taxa Index) L-AL 3 (mean depth > 100m) 0,93 0,82 4,00 3,50 Biological Quality Element: Macrophytes Results: Ecological quality ratios of national classification systems intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Type L-AL3 and L-AL4 Austrian macrophyte assessment system: Austrian Index Macrophytes for Lakes (AIM for Lakes), Module 1 0,80 0,60 Germany Type L-AL3 German macrophyte/phytobenthos assessment system: Module 1 0,78 0,51 Germany Type L-AL4 German macrophyte/phytobenthos assessment system: Modules 1 + 2 0,71 0,47 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Central/Baltic Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Hydrological residence time (years) L-CB1 Lowland, shallow, calcareous < 200 3  15 > 1 1  10 L-CB2 Lowland, very shallow, calcareous < 200 < 3 > 1 0,1  1 L-CB3 Lowland, shallow, small, siliceous (moderate alkalinity) < 200 3  15 0,2  1 1  10 Countries sharing types that have been intercalibrated: Types L-CB1 and L-CB2: Belgium, Germany, Denmark, Estonia, France, Lithuania, Latvia, Netherlands, Poland, United Kingdom. Type L-CB3: Belgium, Denmark, Estonia, France, Latvia, Poland. RESULTS Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass Results: Ecological quality ratios and parameter values The following results refer to growing season mean values and apply to all countries sharing the type. Type Ecological Quality Ratios Chlorophyll a concentrations (Ã ¼g/l) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary L-CB1 0,55 0,32 4,6  7,0 8,0  12,0 L-CB2 0,63 0,30 9,9  11,7 21,0  25,0 L-CB3 0,57 0,31 4,3  6,5 8,0  12,0 Biological Quality Element: Macrophytes Results: Ecological quality ratios of national classification systems intercalibrated The following results apply to LCB1 and LCB2 types Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Belgium Flemish macrophyte assessment system 0,80 0,60 Germany German macrophyte assessment system: Reference Index 0,75 0,50 Estonia Estonian macrophyte assessment system 0,80 0,60 Latvia Latvian macrophyte assessment system 0,80 0,60 Netherlands Dutch macrophyte assessment system (KRW Maatlat) 0,80 0,60 United Kingdom UK macrophyte assessment system: LEAFPACS 0,80 0,60 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Description of types that have been intercalibrated Type Lake characterisation Altitude (m) Annual mean Precipitation (mm) and T ( oC) Mean depth (m) Alkalinity (meq/l) Lake size (km2) L-M5/7 Reservoirs, deep, large, siliceous, wet areas, catchment < 20 000km2 0  800 > 800 or < 15 > 15 < 1 > 0,5 L-M8 Reservoirs, deep, large, calcareous, catchment < 20 000km2 0  800  > 15 > 1 > 0,5 Countries sharing types that have been intercalibrated: Type L-M5/7: Greece, France, Portugal, Spain, Romania. Type L-M8: Cyprus, Greece, France, Italy, Spain, Romania. RESULTS Biological Quality Element: Phytoplankton Phytoplankton: parameters indicative of biomass Results: Ecological quality ratios and parameter values The following results refer to summer mean values, euphotic depth and apply to all countries sharing the type. Member States may choose to use Chlorophyll a, total biovolume, or both parameters. Chlorophyll a Type Ecological Quality Ratios Chlorophyll a concentrations (Ã ¼g/l) Good-Moderate boundary Good-Moderate boundary L-M5/7 0,21 6,7  9,5 L-M8 0,43 4,2  6,0 Total biovolume Type Ecological Quality Ratios Total biovolumes (mm3/l) Good-Moderate boundary Good-Moderate boundary L-M5/7 0,19 1,9 L-M8 0,36 2,1 Phytoplankton: parameters indicative of taxonomic composition and abundance Results: Ecological quality ratios and parameter values The following results refer to summer mean values, euphotic depth and apply to all countries sharing the type. Member States must use at least one of the intercalibrated parameters (percentage of Cyanobacteria, Catalan index, Med PTI index) Percentage of Cyanobacteria Type and country Ecological Quality Ratios % of Cyanobacteria Good-Moderate boundary Good-Moderate boundary Type L-M5/7 All countries sharing the type 0,91 9,2 Type L-M8 All countries sharing the type 0,72 28,5 Ecological quality ratios calculated as EQR = (100 - boundary value)/(100 - reference value) Catalan index Type and country Ecological Quality Ratios Catalan index Good-Moderate boundary Good-Moderate boundary Type L-M5/7 All countries sharing the type 0,97 10,6 Type L-M8 All countries sharing the type 0,98 7,7 Ecological quality ratios calculated as EQR = (400 - boundary value)/(400 - reference value) Med PTI index Type and country Ecological Quality Ratios Med PTI Good-Moderate boundary Good-Moderate boundary Type L-M5/7 All countries sharing the type 0,75 2,32 Type L-M8 All countries sharing the type 0,77 2,38 WATER CATEGORY: Lakes GEOGRAPHICAL INTERCALIBRATION GROUP: Northern Description of the types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Colour (mg Pt/l) LN1 Lowland, shallow, moderate alkalinity, clear < 200 3 15 0,2 1 < 30 LN2a Lowland, shallow, low alkalinity, clear < 200 3 15 < 0,2 < 30 LN2b Lowland, deep, low alkalinity, clear < 200 > 15 < 0,2 < 30 LN3a Lowland, shallow, low alkalinity, meso-humic < 200 3 15 < 0,2 30 90 LN5 Mid-altitude, shallow, low alkalinity, clear 200-800 3 15 < 0,2 < 30 LN6a Mid-altitude, shallow, low alkalinity meso-humic 200-800 3 15 < 0,2 30 90 LN8a Lowland, shallow, moderate alkalinity, meso-humic < 200 3 15 0,2 1 30 90 Countries sharing types that have been intercalibrated: Types LN1, LN2a, LN3a, LN8a: Ireland, Finland, Norway, Sweden, United Kingdom. Types LN2b, LN5 and LN6a: Norway, Sweden, United Kingdom. Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass Results: Ecological quality ratios and parameter values The following results refer to growing season mean values and apply to all countries sharing the type Type Ecological Quality Ratios Chlorophyll a concentrations (Ã ¼g/l) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary LN1 0,50 0,33 5,0  7,0 7,5  10,5 LN2a 0,50 0,29 3,0  5,0 5,0  8,5 LN2b 0,50 0,33 3,0  5,0 4,5  7,5 LN3a 0,50 0,30 5,0  7,0 8,0  12,0 LN5 0,50 0,33 2,0  4,0 3,0  6,0 LN6a 0,50 0,33 4,0  6,0 6,0  9,0 LN8a 0,50 0,33 7,0  10,0 10,5  15,0 Biological Quality Element: Macrophytes Description of the types that have been intercalibrated (for macrophytes intercalibration only) Type Lake characterisation Alkalinity (meq/l) Color(mg Pt/l) 101. Low alkalinity, clear 0,05  0,2 < 30 102. Low alkalinity, humic 0,05  0,2 > 30 201. Moderate alkalinity, clear 0,2  1,0 < 30 202. Moderate alkalinity, humic 0,2  1,0 > 30 301. High alkalinity, clear > 1,0 < 30 302. High alkalinity, humic > 1,0 > 30 Countries sharing types that have been intercalibrated: Types 101, 102, 201 and 202: Ireland, Finland, Norway, Sweden, United Kingdom. Type 301: Ireland, Norway, Sweden, United Kingdom. Type 302: Ireland, Norway, Sweden, United Kingdom. Results: Ecological quality ratios of national classification systems methods Country National classification system intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Ireland Free Macrophyte Index All types intercalibrated 0,90 0,68 Sweden Macrophyte Trophic index (Ecke) Type 101 0,98 0,79 Type 102 0,98 0,88 Type 201 0,94 0,83 Type 202 0,96 0,83 Norway Macrophyte Trophic Index (Mjelde) Type 101 0,94 0,61 Type 102 0,96 0,65 Type 201 0,91 0,72 Type 202 0,9 0,77 Type 301 0,92 0,69 United Kingdom UK macrophyte assessment system: LEAFPACS All types intercalibrated 0,80 0,60 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Baltic Sea GIG Description of types that have been intercalibrated Type Salinity psu Exposure Depth Ice days Other Characteristics CW B0 0,5- 3 Sheltered Shallow > 150 Sites in Botnian Bay (Northern Quark) CW B2 3-6 Sheltered Shallow 90  150 Sites in Bothnian Sea CW B3 a 3-6 Sheltered Shallow ~90 Sites in the area extending from the southern Bothnian Sea to the Archipelago Sea and the western Gulf of Finland CW B3 b 3-6 Exposed Shallow ~90 CW B12 a Eastern Baltic Sea 5-8 Sheltered Shallow  Sites in the Gulf of Riga, CW B12 b Western Baltic Sea 8  22 Sheltered Shallow  Sites at the Southern Swedish coast and the South western Baltic Sea open coast along Denmark and Germany CW B13 6-22 Exposed Shallow  Sites along the coast of the Estonia, Latvia and Lithuania, the Polish coast and the Danish island Bornholm CW B 14 6-22 Sheltered Shallow  Lagoons TW B 13 6-22 Exposed Shallow  Transitional water. Sites along the coast of Lithuania and Poland Countries sharing types that have been intercalibrated: Types CWB0, CWB2, CWB3a, CWB3b: Finland, Sweden. Type CWB12a: Estonia Type CWB12b: Germany, Denmark, Sweden. Type CWB13: Denmark, Estonia, Lithuania, Latvia, Poland. Type CWB14: Denmark, Poland Type TWB13: Lithuania, Poland. RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated Type and country National classification system intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary CW B0 Finland BBI- Finnish Brackish water Benthic Index 0,99 0,59 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,77 0,31 CW B2 Finland BBI- Finnish Brackish water Benthic Index 0,95 0,57 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,76 0,29 CW B3 a Finland BBI- Finnish Brackish water Benthic Index 0,89 0,53 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,76 0,29 CW B3 b Finland BBI- Finnish Brackish water Benthic Index 0,90 0,54 Sweden BQI Swedish multimetric biological quality index (soft sediment infauna) 0,76 0,29 Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass (Chlorophyll a) Results: Ecological quality ratios and parameter values The following results refer to summer mean May/June  September Type and country Ecological Quality Ratios for the national classification systems Parameter values/ranges Chlorophyll a Ã ¼g/l High-Good boundary Good-Moderate boundary High/-Good boundary Good-Moderate boundary CW B0 All countries sharing the type 0,76 0,56 1,7 (1,5  1,8) 2,3 (2,0 -2,7) CW B2 All countries sharing the type 0,78 0,56 1,8 2,5 (2,3 -2,6) CW B3 a Sheltered All countries sharing the type 0,71 0,49 2,4 (2,2  2,6) 3,5 (2,9  4,0) CW B3 b Exposed All countries sharing the type 0,81 0,68 1,5 1,8 CW B 12 a Eastern Baltic Sea Salinity 5-8 psu All countries sharing the type 0,82 0,66 2,2 2,7 CW B 12 b Western Baltic Sea Salinity8 -22 psu All countries sharing the type 0,92 0,63 1,3 (1,1  1,5) 1,9 CW B 13 Denmark, Estonia and Latvia 0,92 0,75 1,3 1,6 CW B 14 Denmark 0,82 0,56 1,1 1,6 TW B 13 All countries sharing the type 0,90 0,66 4,2 5,8 Biological Quality Element: Angiosperms Angiosperms: parameter indicative of abundance (Depth limit of Eelgrass Zostera marina) Results: Ecological quality ratios and parameter values Type and country Ecological Quality Ratios for the national classification systems Parameter values/ranges Depth limit (m) Eelgrass Zostera marina High-Good boundary Good-Moderate boundary High/-Good boundary Good-Moderate boundary CW B 12 b Denmark and Germany Open coast 0,90 0,74 8,5 (8,0  9,4) 7 (6,6  7,1) WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: North East Atlantic Description of types that have been intercalibrated Type Characterisation Salinity (psu) Tidal Range(m) Depth(m) Current Velocity (knots) Exposure Mixing Residence Time NEA1/26a Open oceanic, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA1/26b Enclosed seas, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA1/26c Enclosed seas, enclosed or sheltered, partly stratified > 30 Microtidal/Mesotidal < 1  5 < 30 Medium 1  3 Exposed or sheltered Partly stratified Days to weeks NEA1/26d Scandinavian coast, exposed or sheltered, shallow > 30 Microtidal < 1 < 30 Low < 1 Exposed or moderately exposed Partly stratified Days to weeks NEA1/26e Areas of upwelling, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA3/4 Polyhaline, exposed or moderately exposed (Wadden Sea type) Polyhaline 18  30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or moderately exposed Fully mixed Days NEA7 Deep fjordic and sea loch systems > 30 Mesotidal 1 -5 > 30 Low < 1 Sheltered Fully mixed Days NEA8 Skagerrak Inner Arc Type, polyhaline, microtidal, sheltered, shallow Polyhaline 18  30 Microtidal < 1 < 30 Low < 1 Sheltered Partly stratified Days to weeks NEA9 Fjord with a shallow sill at the mouth with a very deep maximum depth in the central basin with poor deepwater exchange Polyhaline 18  30 Microtidal < 1 > 30 Low < 1 Sheltered Partly stratified Weeks NEA10 Skagerrak Outer Arc Type, polyhaline, microtidal, exposed, deep Polyhaline 18  30 Microtidal < 1 > 30 Low < 1 Exposed Partly stratified Days NEA11 Transitional Waters Oligohaline 0  35 Micro to macrotidal < 30 Variable Sheltered or moderately exposed Partly or permanently stratified Days to weeks Countries sharing the types that have been intercalibrated: Type NEA1/26a: Spain, France, Ireland, Norway, United Kingdom Type NEA1/26b: Belgium, France, Netherlands, United Kingdom Type NEA1/26c: Germany, Denmark Type NEA1/26d: Denmark Type NEA1/26e: Portugal, Spain Type NEA3/4: Germany, Netherlands Type NEA7: Norway, United Kingdom Type NEA8: Denmark, Norway, Sweden Type NEA9: Norway, Sweden Type NEA10: Norway, Sweden Type NEA11: Belgium, Germany, Spain, France, Ireland, Netherlands, Portugal, United Kingdom RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of the national classification systems intercalibrated The results are applicable to soft sediment habitats only (subtidal mud/sand habitats). Type and country National classification system Ecological Quality Ratios High-Good boundary Good-Moderate boundary Types NEA1/26, NEA 3/4 and NEA7 (Indices responsive primarily to organic enrichment and toxic pollution pressures in soft sediment habitats) Denmark DKI 0,67 0,53 France M-AMBI 0,77 0,53 Germany M-AMBI 0,85 0,70 Ireland IQI 0,75 0,64 Norway NQI 0,92 0,81 Portugal P-BAT 0,79 0,58 Spain M-AMBI 0,77 0,53 United Kingdom IQI 0,75 0,64 Types NEA1/26 and NEA3/4 (Index responsive to multiple pressures in multiple habitats) Belgium BEQI 0,80 0,60 Netherlands BEQI 0,80 0,60 Types NEA8/9/10 Denmark DKI 0,82 0,63 Norway NQI 0,92 0,81 Sweden BQI 0,89 0,68 Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values The following results apply to all countries sharing the types. Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season in a six year period. The results relate to geographic areas within the types as described in the technical report. Type Ecological Quality Ratios Values (Ã ¼g/l, 90 %ile High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary NEA1/26a 0,67 0,33 1  5 2  10 NEA1/26b 0,67 0,44 6  10 9  15 NEA1/26c 0,67 0,44 5 7,5 NEA1/26d 0,67 0,50 3 4 NEA1/26e 0,67 0,44 6  8 9  12 NEA8 0,67 0,33 1,5 3 NEA9 0,67 0,33 2,5 5 NEA10 0,67 0,33 3 6 Phytoplankton: parameter indicative of blooms Results: Ecological quality ratios and parameter values Type and country National parameter intercalibrated Ecological Quality Ratios Values ( % single taxa counts above thresholds) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary NEA1/26a/b, NEA3/4 Belgium Germany Netherlands UK Phaeocystis Blooms 0,92 0,49 9 17 NEA1/26a/b Spain France Ireland UK Taxa cell counts 0,84 0,43 20 39 NEA1/26e Portugal Spain Taxa cell counts 0,83 0,51 30 49 Biological Quality Element: Macroalgae Macroalgae: parameter indicative of composition Results: Ecological quality ratios of national parameter intercalibrated Type and country National parameter intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary NEA1/26 Ireland Rocky Shore Reduced Species List Multimetric System 0,80 0,60 Norway Rocky Shore Reduced Species List Multimetric System 0,80 0,60 United Kingdom Rocky Shore Reduced Species List Multimetric System 0,80 0,60 Spain Multimetric System CFR 0,81 0,57 Portugal Multimetric System p-MarMAT 0,82 0,64 Ireland United Kingdom Opportunistic Macroalgae Multimetric System 0,80 0,60 NEA8/9/10 Norway Sweden Subtidal Algae (Depth Limit of macroalgal Species) 0,81 0,61 Biological Quality Element: Angiosperms Angiosperms: parameter indicative of taxonomic composition and abundance Results: Ecological quality ratios of national parameter intercalibrated Type and country National parameter intercalibrated Ecological Quality Ratios Parameter values (1) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary NEA1/26, NEA 3/4, NEA11 Ireland Netherlands UK Intertidal Seagrass Abundance (density) and Species Composition Multimetric 0,90 0,70 Not applicable Not applicable NEA1/26, NEA3/4 Germany Ireland Netherlands UK Intertidal Seagrass (Area: Acreage/bed extent) 0,90 0,70 10 30 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Mediterranean Results apply to coastal waters only. Typology has been developed for specific quality elements only (see below). RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems The following results apply to soft sediments only Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Cyprus Bentix 0,75 0,58 Greece Bentix 0,75 0,58 Slovenia M-AMBI 0,83 0,62 Spain MEDOCC index 0,73 0,47 Biological Quality Element: Phytoplankton Description of types that have been intercalibrated (applicable for phytoplankton only) Type Description Density (kg/m3) Annual mean Salinity (psu) Type I Highly influenced by freshwater input < 25 < 34,5 Type IIA Moderately influenced by freshwater input (continent influence) 25-27 34,5-37,5 Type IIIW Continental coast, not influenced by freshwater input (Western Basin). > 27 > 37,5 Type IIIE Not influenced by freshwater input (Eastern Basin) > 27 > 37,5 Countries sharing the types that have been intercalibrated Type I: France, Italy Type IIA: France, Spain, Italy, Slovenia Type IIIW: France, Spain, Italy Type IIIE:: Greece, Cyprus Phytoplankton: parameter indicative of biomass (Chlorophyll a) Results: Ecological quality ratios and parameter values The following results apply to all countries sharing the types. Parameter values are expressed in Ã ¼g/l of Chlorophyll a, for the 90th percentile calculated over the year in at least a five year period. The results relate to geographic areas within the types as described in the technical report.. Type Ecological Quality Ratios Values (Ã ¼g/l, 90 %ile) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary Type IIA 0,80 0,53 2,4 3,6 Type IIIW 0,80 0,50 1,1 1,8 Type IIIE 0,80 0,20 0,1 0,4 Biological Quality Element: Macroalgae Results: Ecological quality ratios of national classification systems The following results apply to the upper infralittoral zone (3,5  0,2 m depth) in rocky coasts: Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Cyprus EEI- Ecological Evaluation Index 0,75 0,50 France CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Greece EEI- Ecological Evaluation Index 0,75 0,50 Slovenia EEI- Ecological Evaluation Index 0,75 0,50 Spain CARLIT-BENTHOS 0,75 0,60 WATER CATEGORY: Coastal and transitional GEOGRAPHICAL INTERCALIBRATION GROUP: Black Sea Description of types that have been intercalibrated Type Description CW-BL1 Mesohaline, microtidal (< 1 m), shallow (< 30 m), moderately exposed, mixed substratum Countries sharing the types that have been intercalibrated: Bulgaria and Romania RESULTS Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass Results: Ecological quality ratios and parameter values Season Ecological Quality Ratios Biomass values (mg/m3) High-Good boundary Good-Moderate boundary High-Good boundary Good-Moderate boundary Winter 0,93 0,78 1 770 3 420 Spring 0,93 0,78 3 515 5 690 Summer 0,93 0,78 1 281 2 526 Autumn 0,93 0,78 1 840 3 640 Biological Quality Element: Benthic invertebrates fauna Results: Ecological quality ratios of national parameters intercalibrated Member States must use at least one of the intercalibrated parameters (Shannon diversity index H, AMBI, M-AMBI) National parameters intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Shannon diversity index H 0,89 0,69 AMBI 0,83 0,53 M-AMBI 0,85 0,55 (1) Intertidal seagrass values expressed as percentage areal loss from reference area.